Citation Nr: 1329239	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
to include lumbar degenerative joint disease.  


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 
1979 to July 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2011 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
in Winston Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was discharged from the Navy after 3 months of 
service.  The Veteran was not afforded a separation 
examination, but had been treated in the sick bay for lower 
back problems several days prior to his separation.  There 
is no explanation in the record for the Veteran's short 
period of service.  Nor are there any records of reports of 
the injury that precipitated the sick bay visits.  
Therefore, the Board finds it necessary to request the 
Veteran's service personnel records which may give a more 
detailed picture of the circumstances surrounding the 
Veteran's discharge.  

It is also noted that the Veteran indicated that he had been 
treated at Cape Fear Valley Medical Center (CFV) from 1998 
to present, however, CFV only produced records from 2004.  
Since it is unclear whether or not the Veteran was treated 
at CFV prior to 2004, the Veteran should be asked to provide 
or identify any such additional records from that facility.

Lastly, the Board finds it necessary to remand for another 
VA examination (VAX).  
Here, at October 2010 VAX, the examiner noted that the 
Veteran "did not state any specific injury before [his sick 
bay visits], just special training."  See October 2010 VAX.  
However, the Veteran thereafter appeared to state that there 
was an injury in service.  See February 2011 Notice of 
Disagreement.  The Veteran's sister also indicated that the 
Veteran told her that "he had injured his back during some 
kind of training exercise."  See May 2010 Statement.  As the 
examiner appeared to find it significant that there was no 
specific injury in service, another examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
service personnel records.  

2.  Contact the Veteran and request that 
he provide or authorize the release of 
records from the Cape Fear Valley 
Medical Center, dating from 1998 to 
2004.  He should also be asked to 
provide or identify any other medical 
records pertaining to the lumbar spine 
disability.  

If, after making reasonable efforts to 
obtain named non-VA records the AMC is 
unable to secure same,   or if after 
continued efforts to obtain federal 
records it is concluded that it is 
reasonably certain they do not exist or 
further efforts to obtain them would be 
futile, the AMC must notify the Veteran 
and (a) identify the specific records 
the AMC is unable to obtain; (b) 
briefly explain the efforts that the 
AMC made to obtain those records; (c) 
describe any further action to be taken 
by the AMC with respect to the claim; 
and (d) inform the Veteran that he is 
ultimately responsible for providing 
the evidence.  The Veteran must then be 
given an opportunity to respond.

3.  After completion of the above, 
schedule the Veteran for a spine 
examination.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

The examiner's attention is drawn to the 
Veteran's statement in the February 2011 
Notice of Disagreement and the Veteran's 
sister's May 2010 Statement which appear 
to indicate that the Veteran was injured 
during special training.  The examiner 
should request information from the 
Veteran concerning any spine injury that 
occurred during service and any symptoms 
that continued after service.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current lumbar spine 
disorder, including, degenerative joint 
disease, began in or is related to any 
incident of military service.  In that 
regard, the examiner's attention is 
directed to the service treatment 
records showing treatment for back 
symptoms/strain.

A complete rationale must be provided 
the opinion.  

4.  Ensure the development outlined 
above has been accomplished, that the 
examination report is adequate, and then 
arrange for any additional development 
indicated.  Then readjudicate the claim 
on appeal.  If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran the requisite time 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


